IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00325-CV

RR PRINCE RANCH SWD LTD.,
                                                       Appellant
v.

WILLIAM O. WILEY, SHIRLEY WILEY
AND WILLIAM O. WILEY D/B/A WEN-BE,
                                                       Appellees


                          From the 369th District Court
                              Leon County, Texas
                           Trial Court No. NOT-14-12


                                       ORDER


      RR Prince Ranch SWD Limited’s motion for rehearing is denied.



                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed July 16, 2015